

	

		III

		108th CONGRESS

		2d Session

		S. RES. 455

		IN THE SENATE OF THE UNITED STATES

		

			October 10, 2004

			Ms. Murkowski (for

			 herself, Mr. Stevens,

			 Mr. Grassley, Mr. Cornyn, Mr.

			 Chambliss, Mr. Allen,

			 Mr. Campbell, and

			 Mr. Warner) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Supporting the goals of Red Ribbon

		  Week.

	

	

		Whereas the Governors and Attorneys General of the States,

			 the National Family Partnership, Parent Teacher Associations, Boys and Girls

			 Clubs of America, and more than 100 other organizations throughout the United

			 States annually cosponsor Red Ribbon Week during the week of October 23 through

			 October 31;

		Whereas a purpose of the Red Ribbon Campaign is to

			 commemorate the service of Enrique “Kiki” Camarena, a Drug Enforcement

			 Administration special agent who died in the line of duty while engaged in the

			 battle against illicit drugs;

		Whereas Red Ribbon Week is nationally recognized and

			 celebrated, helping to preserve Special Agent Camarena’s memory and further the

			 cause for which he gave his life;

		Whereas the objective of Red Ribbon Week is to promote

			 drug-free communities through drug prevention efforts, education, parental

			 involvement, and communitywide support;

		Whereas drug and alcohol abuse contributes to domestic

			 violence and sexual assaults, and places the lives of children at risk;

		Whereas drug abuse is one of the major challenges our

			 Nation faces in securing a safe and healthy future for our families and

			 children; and

		Whereas parents, youth, schools, businesses, law

			 enforcement agencies, religious institutions, service organizations, senior

			 citizens, medical and military personnel, sports teams, and individuals

			 throughout the United States demonstrate their commitment to drug-free, healthy

			 lifestyles by wearing and displaying red ribbons during this weeklong

			 celebration: Now, therefore, be it

		

	

		That the Senate—

			(1)supports the

			 goals of Red Ribbon Week;

			(2)encourages

			 children and teens to choose to live a drug-free life; and

			(3)encourages all people of

			 the United States to promote drug-free communities and to participate in drug

			 prevention activities to show support for healthy, productive, drug-free

			 lifestyles.

			

